Citation Nr: 0323604	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  01-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
laxity and recurrent sprains of the left ankle.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

REMAND

The veteran served on active duty from June 1965 to June 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
from a August 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim for an increased 
(compensable) rating for his service-connected left ankle 
disability.

The veteran provided testimony at a personal hearing before 
the undersigned Veterans Law Judge in November 2001, a 
transcript of which is of record.

This case was previously before the Board in February 2002, 
at which time the Board granted an increased rating of 10 
percent for the service-connected left ankle disability.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  By a January 2003 
Order, the Court, pursuant to a Joint Motion, vacated the 
Board's decision to the extent it denied a rating in excess 
of 10 percent, and remanded the issue for additional 
adjudication by the Board.

Essentially, the Joint Motion asserted that the Board did not 
adequately address the enhanced duty to notify under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002).  In pertinent part, the Joint 
Motion noted that while the Board referred to correspondence 
in April 2001 which notified the veteran of the VCAA, this 
document was in specific reference to a claim of service 
connection for a right ankle disability, and did not refer to 
the veteran's claim of entitlement to an increased rating for 
his service-connected left ankle disability.  As such, it was 
asserted that the Board had committed remandable error under 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002), and has also been providing VCAA notice where an RO 
has not done so.  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir., May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held 38 C.F.R. § 19.9(a)(2) to be invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit found that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  See 
Quartuccio, supra; Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the foregoing, the Board believes that the most 
appropriate action is to remand this appeal to the RO so that 
the veteran can be provided with the appropriate notice under 
the VCAA regarding his left ankle claim, to include what he 
must show to prevail in this claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  See generally Quartuccio, supra.

The Board further notes that the veteran was last accorded a 
VA medical examination for the purpose of evaluating the 
nature and severity of his service-connected left ankle 
disability in July 2000.  Given the foregoing, the Board 
finds that a contemporaneous VA examination is needed in 
order to make an informed decision regarding the veteran's 
current level of functional impairment and adequately 
evaluate his current level of disability.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford 
a contemporaneous medical examination where examination 
report was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.
For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
its implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected left ankle disability since 
July 2000.  After securing any necessary 
release, the RO should obtain these 
records.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a complete VA 
orthopedic examination by a qualified 
clinician in order to fully assess the 
current nature and severity of his 
service-connected chronic laxity and 
recurrent sprains of the left ankle.  The 
claims folder must be made available to 
the examiner to review in conjunction 
with the examination.  The examiner 
should note the range of motion of the 
left ankle and indicate the normal range 
of motion for that joint.  The clinician 
should also state whether it is less 
likely or at least as likely as not (50 
percent or more likelihood) that there is 
any additional limitation of function of 
the ankle, if possible described as 
additional loss of motion, due to pain, 
flare-ups of pain, weakened movement, 
excess fatigability or incoordination on 
movement.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion, and whether 
such is supported by objective findings.  
Any indicated tests should also be 
accomplished.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested is appeal are not granted to the 
veteran's satisfaction, the veteran's attorney should be 
furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the last SSOC, and an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


